Case 19-40883       Doc 552     Filed 03/14/19 Entered 03/14/19 11:34:07            Main Document
                                              Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT                                      Mar 14, 2019
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 In re:                                                )       Case No. 19-40883-659
                                                       )       (Jointly Administered)
 PAYLESS HOLDINGS LLC, et al.,                         )
                                                       )       Chapter 11
                 Debtors.                              )

                   VERIFIED MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District of

 Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the Eastern

 District of Missouri, I, H. Seiji Newman, move to be admitted pro hac vice to the bar of this Court

 for the purpose of representing MIR Hanson Associates, LLC in the instant matter. In support of this

 motion, I submit the following information as required by Rule 12.01(F):

          a.     Full name of the movant-attorney;

                 H. Seiji Newman

          b.     Address and telephone number of the movant-attorney;

                 1740 Broadway
                 New York, NY 10019
                 212-468-4811

          c.     Name of the firm or letterhead under which the movant practices;

                 Davis & Gilbert LLP

          d.     Name of the law school(s) movant attended and the date(s) of graduation
                 therefrom;

                 Fordham University School of law - 2000

          e.     State and federal bars of which the movant is a member, with dates of admission
                 and registration numbers, if any;
Case 19-40883      Doc 552      Filed 03/14/19 Entered 03/14/19 11:34:07            Main Document
                                              Pg 2 of 3


                                         Courts                           Dates of Admission

                  New York                                                       2000

                  Connecticut                                                    2000

                  U.S. District Court, Southern District of New York             2000


        f.      Statement that movant is a member in good standing of all bars of which movant
                is a member and that movant is not under suspension or disbarment from any bar;

                Movant is a member in good standing of all bars of which movant is a member
                and movant is not under suspension or disbarment from any bar.

        g.      Statement that movant does not reside in the Eastern District of Missouri, is not
                regularly employed in this District, and is not regularly engaged in the practice of
                law in this District.

                Movant does not reside in the Eastern District of Missouri, is not regularly
                employed in this district, and is not regularly employed in the practice of law in
                this District.

        Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,
 and respectfully requests that this motion be granted and that movant be admitted pro hac vice to
 the bar of this Court and be allowed to appear in the instant matter.

                                        /s/ H. Seiji Newman___________
                                        Signature of Applicant

                                        H. Seiji Newman
                                        DAVIS & GILBERT LLP
                                        1740 Broadway
                                        New York, New York 10019
                                        Telephone: (212) 468-4800
                                        Facsimile: (212) 468-4888
                                        hsnewman@dglaw.com
Case 19-40883      Doc 552      Filed 03/14/19 Entered 03/14/19 11:34:07             Main Document
                                              Pg 3 of 3


                                        Respectfully submitted,

                                        SUMMERS COMPTON WELLS LLC

 Date: March 14, 2019                   By: /s/ Bonnie L. Clair
                                        Bonnie L. Clair, Esq. #41696MO
                                        8909 Ladue Road
                                        St. Louis, MO 63124
                                        Phone: 314-991-4999
                                        Fax: 314-991-2413
                                        Email: blcattymo@summerscomptonwells.com
                                                (CM/ECF filings only)
                                                bclair@summerscomptonwells.com
                                                (Correspondence)

                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically on March 14,
 2019 with the United States Bankruptcy Court for the Eastern District of Missouri and has been
 served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronic Mail Notice List.

                                                /s/ Christina Hauck
